 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ/B Industries, Inc. and Kathryn Jenkins. Case 13CA- 14300September 27, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn June 19, 1979, Administrative Law Judge Hen-ry L. Jalette issued the attached Supplemental Deci-sion in this proceeding. Thereafter, Respondent filedexceptions and supporting briefs, and counsel for theGeneral Counsel filed an answering brief to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, J/B Industries, Inc.,Chicago, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in said recom-mended Order.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.We also find totally without merit Respondent's allegation of bias andprejudice on the part of the Administrative Law Judge. Upon our full con-sideration of the record, we perceive no evidence that the AdministrativeLaw Judge prejudged the case, made prejudicial rulings. or demonstratedany bias against Respondent in his analysis or discussion of the evidence.Finally, the Administrative Law Judge made an inadvertent error in thelast paragraph of sec. II, A; the record shows that on January 2. 1978.Young had a conversation with Ron Hill, not Al Olieh, on performing thejob of costing out the individual parts on invoices.SUPPLEMENTAL DECISIONSTATEMENT OF HE CASEHENRY L. JALETTE, Administrative Law Judge: This sup-plemental proceeding was instituted to determine theamount of backpay due Judith Watson Young and Kath-ryn Jenkins Overhulser pursuant to a decree of the U.S.Court of Appeals for the Seventh Circuit, dated August 29.1977, enforcing a Decision and Order of the National La-bor Relations Board, dated June 24. 1976 (225 NLRB 162),wherein the Board found that the named individuals hadbeen unlawfully discharged. On January 25. 1978, a back-pay specification and notice of hearing issued, and on June26 and 27, 1978, a hearing was held in Chicago, Illinois.'Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs. I herebymake the following:FlNDINGS OF FAI r1. PREI.IMINARY SIAIEMENIThe specification, as amended at the hearing, alleges thatthe backpay period for Judith Watson Young began May13, 1975, the day following her unlawful discharge, andended on June 27, 1978. when she removed herself from thelabor market. The record indicates that Young returned towork for Respondent on November I, 1977, and continuedworking until January 3, 1978, when she quit. The GeneralCounsel contends that Young was never properly reinstat-ed, and for that reason Respondent's backpay liability wasnever tolled until Young removed herself from the labormarket. Respondent contends that Young was properly re-instated and backpay liability ended on November 1, 1977.or earlier when she quit interim employment.II. HE REINSI AItMEN ISSUEA. The FactsYoung was employed by Respondent in March 1974, asan accounts receivable clerk at an hourly wage rate of $3.On May 12, 1975, she was unlawfully discharged. At thattime she was receiving $4 an hour, the highest rate amongthe hourly paid office employees. Her duties at the timewere as follows:I did the payroll, as far as breaking down the timeon the time cards, and it went to Ron and wereokayed, and then I put it on a computer print-outsheet. I handled the company's hospitalization insur-ance, paying the bills for each month and fill out theforms when any employee had a claim and submittingthem to the insurance company. I handled accountspayable, from attaching receiving tickets to verifyingprices, checking prices, extensions and filing them forpayment, and when they became due, I typed thecheck for payment. Accounts receivable, I posted in-voices, posted cash receipts, typed financial statements,did the daily deposits to the bank. I did typing forInternational Business Services which is a sister com-pany to J/B Industries, did billing for InternationalBusiness Services. I did answer the phone a little bit forJ/B Industries. I checked the billing after the girls didAt the hearing the parties agreed upon the amount of backpay due Over-hulser and the allegations of the specification relative to her were withdrawn.245 NLRB No. 78538 J/B INDUSTRIES, INC.the billing. It would come to me and I would quicklygo through it, checking for the right salesmen, correctcoding, right billing point and shipping point, referringback to original orders and then it would go down tothe rest of the billing process. Did collection calls foraccounts receivable for J/B Industries. Then there wasanother phone line in the company for Beacon SoapProducts. I answered the phone. I took orders, did thebilling, filled out tax forms each month for the com-pany, and mostly that was it. There may have beensomething small, but mostly that was it.'At the time of her discharge Young worked in an en-closed office equipped with two desks, two chairs, two tele-phones, a typewriter and calculator, and four or five filecabinets housing accounts receivable and employee records.According to Young she was part of the accounting depart-ment, which included herself, Overhulser,' and Ron Hill,vice president and secretary-treasurer. There were otherclerical employees (Linda Pound, Pam Hagerman Ken-neavy) who Young considered to be in the billing depart-ment, apparently because of the nature of their duties. Hilldenied there were separate departments.On November 1, 1977, when Young reported for work,she reported to Hill. Young testified he told her that thingshad changed a lot during her absence, that work was nowdistributed differently, and that she was going to be an ex-tra girl in the office. She asked him what exactly she wouldbe doing and he said she would be working with Al Olieh.(Olieh is an accountant hired by Respondent on June 30,1975.) At that point Olieh entered Hill's office, introduc-tions were made, and Hill told Olieh he was to assignYoung some work.Olieh, who was now the occupant of Young's office, es-corted Young to the main office area and installed her at adesk on the west wall of the office facing the wall. Therewere six other desks in the main office, one of which was inthe center and not assigned to any other clerical. andYoung asked Olieh why she was being assigned to a desk ina corner with her back to the rest of the office. She askedhim if the desk had been brought in just because she wasreturning. He told her no, that the desk had been thereabout 2 years. The desk was completely bare, lacking atelephone, typewriter, and office supplies.At this time, according to Young, the accounting depart-ment consisted of Hill, Olieh, Louis Affeld, and Cecile Ben-son. According to Young, she was not a billing departmentemployee along with Linda Pounds and Michelle D'Orio.According to Olieh, it also included one Nancy Friedman.Young described her duties upon reinstatement as proof-reading invoices. This proofreading was her main job thefirst few days, and it did not keep her fully occupied. Shehad not performed this job before her discharge except forspot checks. Linda Pounds formerly did that job. One RoyChoate had handled what was referred to as Jarrow in-voices.About a week after her return, acting on her own, Youngmoved to one of the two desks in the center of the office'The foregoing is taken from Young's credited testimony at the priorhearing. 225 NLRB at 167.1Also referred to as Kathy Jenkins.because it had a typewriter and she needed to correct aninvoice. Cecile Benson came up to her and asked her whatshe was doing at the desk, that it was her desk. Young toldher she needed the supplies at that desk to do her work andthat she had not seen anyone at the desk for a week. Aboutthen, Olieh came from his office and asked her wh} she wassitting at this desk, and she told him she needed the type-writer to correct an invoice. Olieh told her she would haveto move back to the desk assigned to her and to move thetypewriter if she needed it, returning it when she was done.When she said the typewriter was too heavy, he moved itfor her.(Before, this, Young had questioned Olieh about beingplaced at a desk in a corner, explaining her feelings ofhumiliation and of being punished for being a naughtychild. Olieh told her Hill had assigned her to the desk andshe had to remain there.)Later that day Young complained again about her deskassignment as well as the nature of her duties. Olieh toldher she was an extra girl and he was going to have to huntup things for her to do. Young told him she was going tohave to call someone to complain about not being properlyreinstated and she asked Olieh if he was aware of the workshe had done before. He said no, that he had not heardmuch about her until right beftore her reinstatement.After 2 or 3 weeks of proofreading invoices. Youngstarted running the computer, a machine located in the bill-ing room. which was down the hall from the main office.She worked at that location until sometime in December.On or about December Olieh asked her why she was nothappy with her reinstatement, and she told him she did notlike to do billing and wanted to work in the accountingdepartment. Olieh asked her what she wanted, pointing outthey had already fired one girl (Michelle) to make room forher. Young told him they fired the wrong girl: they' shouldhave fired one of the girls in accounting. She pointed out hehad two girls doing accounting work (Louise Affeld andCecile Benson) and he could give her some of it. Olieh toldher Afield did accounts payable only part of the day, thatshe had been doing both accounts receivable and accountspayable until it was learned Young was returning andAffeld decided to work part time and keep accounts receis-able. Young told him she understood she had the right todo the accounting work.Once Olieh assigned her some typing that was on Ben-son's desk to keep her occupied. Young did the work atBenson's desk, and the following morning Benson beratedher for working at her desk. Olieh overheard the exchangeand came out and remarked that it seemed there was aproblem. Young told him the problem was with Benson. Atthat point Benson began calling her names and accusingher of coming back and taking their jobs from them. Shesaid if Young touched anything on her desk again, shewould kill her, and she started towards her to hit her.Young told Olieh to stop her. He did not, and Benson'shand grazed her face. Crying, Young told Olieh if he didnot stop Benson she was going to call a lawyer. Olieh toldBenson to sit down.According to Benson, on the occasion of this incident.,she had asked Young to type a priority order and an hourand a half later Young had not done so. An argument en-539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsued over what Benson viewed as Young's refusal to sharethe work. Benson admitted using vulgar language and shak-ing her finger at Young but she denied attempting to strikeher. I credit Young, who appeared to me to be very frankand honest. Benson, for one thing, was clearly very hostileto Young.After this, Young followed Olieh to his office to complainabout his failure to stop Benson and to reiterate her com-plaint about doing billing work. After further conversationhe agreed to give her Benson's work. Although that was notenough to keep her busy full time, he refused to give herAffeld's work because he said accounts receivable was allshe could do.Olieh also agreed to let Young move to a desk Bensonhad been using, and Young did so. She worked there thatday. This desk was close to and faced Hill's office. The nextmorning Olieh told Young that Hill did not want her at thatdesk and that she was to move back to the desk in thecorner. Young went to see Hill about the matter, and hetold her that was Affeld's desk. Young told him she hadnever seen Affeld sit at it (Affield used a desk adjacent to theone in question) and asked why Affeld, a part-time em-ployee, needed two desks.After this, Young worked in the corner but she resumeddoing some of her former duties. Since this was not enoughto keep her busy, she did other work she had not previouslydone.Young was on vacation Christmas week, returning Janu-ary 2, 1978. That day Olieh assigned her the job of costingout individual parts on invoices. Young objected to the te-dium of the job and asked if it was necessary, pointing outthat the practice had always been to take a daily total of aproduct and figure cost from a mark-up percentage. Oliehsaid from then on they were going to get an individual cost.Young told him she thought this was a job made up for her.Olieh said, "Well, you said you wanted accounting workand this will be accounting work." Young said that wouldbe an awful lot of work. The following day she quit, tellingHill things had been very difficult and she felt she had nochoice.B. Analysis and ConclusionsThe Board's Decision and Order in this case, enforced bythe court of appeals, directed Respondent to offer Youngreinstatement to her former job or, if it no longer existed, toa substantially equivalent position. The record indicatesquite clearly that she was not reinstated to her former job.That job involved a degree of responsibility and individualjudgment, short of supervisory responsibility and judgmentas found by the Board, with Young in direct liason withHill. That job was filled by Olieh, who possessed certainskills not possessed by Young and who was assertedly givensupervisory authority and responsibility. In my judgment agood case could be made to support a finding that thechanges in the job were not so substantial as to relieve Re-spondent of the responsibility to reinstate Young to her for-mer job. Olieh is an accountant, but it does not appear thathe spends any significant amount of time doing accountingwork. The assertion that he is a supervisor was not testedand may well have no more substance than did the asser-lion in the original hearing that Young was a supervisor. Inany event, the Decision in this case does not have to ad-dress such an issue inasmuch as the General Counsel doesnot contend Young should have been given the job Oliehhad. Accordingly, analysis will be based on the premise thatYoung's former job no longer existed and will be addressedto consideration of whether or not she was given a substan-tially equivalent position.The criteria fbr such a determination are not entirelyclear, and neither party has articulated what they shouldbe; rather, both advert to the treatment accorded Youngand similarities or dissimilarities of the tasks assigned toher, and, on that basis, both argue for a favorable finding.In my judgment the evidence is compelling that not onlywas Young not given a substantially equivalent positionbut, even more, she was treated in a manner to force her toquit. The responsibility for this rests clearly on Hill, whoseconduct was indefensible and whose testimony deserves nocredence whatsoever. This is in no way better demonstratedthan by the fact that the last task assigned Young, a taskwhich Hill testified under oath was for the purpose of devel-oping a cost department, was not reassigned to anyone afterYoung quit. Thus, although she quit on January 3, as ofJune 27 the work had not been reassigned. When one con-siders this fact and the tedium of the task as described byYoung, the conclusion is inescapable that the assignmentwas given to her in a conscious effort to compel her to quit.Hill's attempt to justify his conduct indicates his total disre-gard for the truth. Olieh's lack of candor is also demon-strated by his attempt to justify the assignment of this taskto Young.Hill's and Olieh's veracity is further impugned by thevariances in their testimony on two other matters. Thus,according to Hill, before Young returned to work heshowed Olieh that portion of Administrative Law JudgeWagman's decision in the underlying unfair labor practiceproceeding describing Young's duties and told him to workwithin those guidelines. According to Olieh, Hill "reallydidn't tell me anything ...he told me that when she re-ported, she had to work for me, to make sure I gave hersomething to do." Olieh could not remember anything else.and, if Hill had shown him Administrative Law JudgeWagman's decision, it is inconceivable to me that Oliehwould not have remembered.Hill's and Olieh's credibility was yet again impugned onthe matter of Young's desk assignment. Thus, according toYoung, when Olieh assigned her to that desk, she asked himif it had been brought in specifically for her, and he told herit had been there as long as he had been with Respondent.Olieh did not deny saying this and implicitly corroboratedit when he testified that he assigned her to that desk be-cause it was the only desk available in the room. Yet, Hilltestified that the desk was in fact moved in especially forYoung.In short, I conclude that Hill and Olieh testified falselyand I do not credit their testimony. Where there is a conflictbetween them and Young, I credit Young, who impressedme by her demeanor and whose testimony was in no wayseriously impugned by Respondent. The examples of con-tradictory testimony adverted to b Respondent in its briefare neither substantial nor persuasive.540 J/B INDUSTRIES, INC.In addressing myself to the credibility of Hill and Olieh, Ihave digressed from the issue of the adequacy of Young'sreinstatement. The assignment given her which caused herto quit was the last item in the total picture of a consciouseffort to deny her the reinstatement rights provided for bythe Act and the Board's Decision and Order. That effortbegan on the first day Young reported to work. Thus, ac-cording to her credited testimony, she was told she was justgoing to be an "extra girl" in the office both by Hill on theday of her return and by Olieh a week later. This statementwas verified thereafter by the very nature of her assign-ments which were sporadic and dependent on whateverOlieh felt like giving her to do. She was not assigned anyspecific day to day tasks such as Benson and Affeld, whohad clearly defined assignments. In other words, she wastreated like an "extra girl."Part of this treatment was her assignment to a desk with-out equipment or supplies, physically situated to suggestthat she was unwelcome. There was a desk in the center ofthe office with a telephone, supplies, and a typewriter thatwas not assigned to anyone, and Respondent offered noexplanation for not placing Young at that desk. It can notseriously be disputed that the availability of a telephoneand a typewriter would be minimal requirements for sub-stantially equivalent employment to one with Young's priorjob functions.Finally, there is the matter of similarity of the work as-signed to her. Respondent argues that where Young previ-ously checked accounts payable for extensions, prices, etc.,she did the same in connection with the Jarrow invoices.But the task assigned Young relative to the Jarrow invoiceswas not the task she had before her discharge, which in-volved a check of individual bills for corrections beforepayment. It was only part of a variety of tasks performedduring the workday. The task assigned to her by Olieh onher return to work consisted of checking a large number ofinvoices against entries in large books one by one to deter-mine if errors had been made. Such a task, on a full-timebasis, is significantly different from what Young did beforeher discharge. As a matter of fact, there is no showing thatthe task was ever performed before her return to work.Respondent asserts that by the first week of DecemberYoung had taken over the entire accounts payable function.The assertion is correct, but it ignores the fact that she didso I month after her return to work and after her com-plaints about her reinstatement. Even then that work wasnot sufficient to keep her busy. Benson, who had been doingthe work, had only worked half a day on accounts payable.Respondent asserts that Young prepared financial state-ments. According to Young, she "typed" financial state-ments, whereas before her discharge she had assembled thedata for Hill to work with and then typed the financialstatement. Similarly, relative to employee insurance claims,on her return Young typed the claims; before her dischargeshe handled the entire process.These are only some examples of the dissimilarities inYoung's working conditions and, in my judgment, moreneed not be given. The foregoing clearly supports the find-ing that Young was not given substantially equivalent em-ployment and her backpay was not tolled by her return towork. It was not tolled until June 27, 1978, when Youngdecided at the hearing to remove herself from the labormarket.'lit1. THE GROSS BACKPAY FORMULAAccording to the General Counsel, there are two ele-ments to an appropriate formula for Young's gross back-pay. One element relates to the number of hours she wouldhave worked. According to the General Counsel, in the IIweeks prior to her discharge Young worked 434.3 straighttime hours and 48.8 overtime hours, a total straight timeequivalent of 507.3 hours, or an average of 46.14 hours perweek. The General Counsel contends that this I -week pe-riod is a representative period and that during the backpayperiod Young would have continued to work the sameovertime on average.The second element of the gross backpay formula relatesto Young's rate of pay for the backpay period. The GeneralCounsel contends that Young's rate of pay should be mea-sured against the wage experience of Al Olieh during thebackpay on the ground that there is no pattern of wageincreases to the clerical employees and that Olieh is theonly individual whose duties were comparable to Young'sprior to her unlawful discharge.As to the first element of the formula, Respondent ap-pears to dispute the use of overtime hours, although this isnot clear from his brief. He does not argue that there wasno overtime to be worked, but, rather, that if Young did notwork any overtime on her return, it was her own decisionnot to do so. I reject this assertion. I credit Young's testi-mony that she did not have enough work to do to keepbusy. If she received assignments of long duration, it didnot necessarily mean she could work overtime when shewas not told she could do so or that she had the discretionto do so as she had before her discharge.Despite my rejection of Respondent's assertion, there isthe fact that there is no evidence that any overtime wasworked by anyone during the backpay period. Normally, insuch a circumstances, a backpay award of overtime wouldbe inappropriate. In this case I conclude that the inclusionof overtime in determining Young's gross backpay is appro-priate because Respondent has precluded the making of adefinitive finding by its failure to properly reinstate Young.Had Young been reinstated to a substantially equivalentposition, one could determine whether or not it is appropri-ate to include overtime in the measure of gross backpay.Since Respondent failed in its objection to reinstate Young,it cannot be heard to complain if the backpay formula isbased on Young's past work history. There may be uncer-tainty in this approach, but as the General Counsel pointsout, "If uncertainty exists, as it frequently does, it resultsfrom the employer's illegal conduct and should be resolvedagainst the Company rather than against the victims of dis-' Respondent contends that Young's backpay should be tolled as of No-vember 11, 1976, when she quit interim employment at Gibson's DiscountStore. The contention has no merit. The interim employment was in no waycomparable to her employment with Respondent and, according to her testi-mony which I credit, it required her to work on Sundays and holidays,including Thanksgiving when she could not get a babysitter for her smallchildren.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination." International Trailer Company, Inc. and Gi-braltar Industries, Inc., 150 NLRB 1205, 1207 (1965). As theU.S. Court of Appeals for the Eighth Circuit stated inN.L.R.B. v. Brown & Root, Inc., etc., 311 F.2d 447, 452(1963), "In solving the problems which arise in backpaycases the Board is vested with a wide discretion in devisingprocedures and methods which will effectuate the purposesof the Act."As to the second element of the gross backpay formula;namely, the award of a rate of pay according to the samepercentage of wage increases given Olieh, Respondent con-tends that Young would not have received any wage in-crease between May 1975 and June 1978 and should bereimbursed at a rate of $4 per hour. The basis for the con-tention is that no general wage increase had been grantedduring the backpay period and the $4 had been establishedby Respondent as the maximum rate of pay for an officeclerical employee. It is difficult to believe that this conten-tion was made seriously. The fact that it is and the fact thatYoung was returned to work at the same rate of pay shehad received 2-1/2 years earlier is further proof of Respon-dent's lack of good faith and noncompliance with theBoard's reinstatement and make whole order. Moreover, itis refuted by the record which shows that in the period fromthe first quarter of 1974 through the first quarter of 1978 allof Respondent's clerical employees, except two who wereemployed only briefly, M. Martin and T. Barnes, receivedwage increases in varying percentages. In addition, there isthe evidence that Nancy Friedman, who received only$2.90 per hour at the time of Young's discharge, was paid$3.95 per hour at the time of Yoyng's return. One wouldhave to be naive to believe that Young, who had a widerrange of duties and more responsibility, would have re-mained at $4 per hour, while Friedman, was raised to $3.95per hour. Finally, there is the fact that Al Olieh, albeit asupervisor, performed substantially the same job Youngperformed before her discharge, and Respondent placed noceiling on his rate of pay; rather, he received a 13.63 per-cent wage increase on April 18, 1976, another of 12 percenton December 5, 1976, and yet another of 6 percent on Oc-tober 22, 1977.For the foregoing reasons I reject the assertion thatYoung would have received no wage increases during thebackpay period.The question remains how much would Young have re-ceived in raises. The record indicates that there was no par-ticular pattern to the raises given during the backpay periodwith the percentages varying from 4 percent in one instance(Benson, October 22, 1977) to 14 percent for Al Olieh onApril 18, 1976. As noted earlier, because of the lack ofpattern, the General Counsel asserts that an appropriateformula for determining Young's gross backpay is to usethe same percentages of increase as were given Al Olieh onthe ground that he is the most, if not only, comparableemployee. I agree.Olieh was employed shortly after Young's discharge. Heoccupied her office, and most of his duties were the same asthose previously performed by Young. That he may havebeen a supervisor and was an accountant is no bar to use ofhis record of raises in determining Young's backpay. Youngis not being awarded the same rate of pay Olieh received;his record is used only to arrive at percentages. Moreover,Respondent has not offered any other comparable em-ployee or formula.In this connection, although there is no pattern of wageincreases, it seems reasonable to infer that Respondent hassome policy on wage increases; yet, it has chosen not todisclose that policy in the apparent belief that if it did notdo so the General Counsel would be precluded from estab-lishing a backpay formula. But, as stated in InternationalTrailer Company, Inc., supra, at 1207:The determination of gross backpay for example, innot always a matter of arithmetic for ... questions canarise concerning how much the claimant would haveearned had he not been discharged. In cases in whichsuch questions exist the Board 'may use as close ap-proximations as possible, and may adopt formulas rea-sonably designed to produce such approximations.' Inother words, 'in solving the problems which arise inbackpay cases the Board is vested with a wide discre-tion in devising procedures and methods which willeffectuate the purposes of the Act.' (Citations and foot-note omitted.) It follows, therefore, that the Board isnot required to use one formula only but may use acombination of methods in arriving at the amount oramounts due if it appears that such is necessary toeffectuate, as nearly as possible, the policies of the Act.In my judgment, on the facts of this case, the use of Oliehas a comparable employee is not only reasonable but al-most compelling in view of the substantial similarity in thework he and Young did and the absence of any other em-ployee with comparable duties and responsibilities.IV. SUMMARYSummarizing, I conclude that Respondent's obligation tomake Judith Watson Young whole shall be fulfilled by pay-ment to her of the total net backpay set forth and computedin Appendix A. [Appendix A omitted from publication]. Itwill be noted that beginning October 22, 1977, the grossbackpay due Young has been computed to reflect the same6 percent increase given Al Olieh on October 22, 1977. TheGeneral Counsel did not amend the specification to reflectthis increase, but it is consistent with the gross backpayformula alleged and litigated at the hearing and hereinfound to be appropriate.On the basis of foregoing findings and conclusions, I rec-ommend that the Board issue the following:ORDERThe Respondent, J/B Industries, Inc., its officers, agents,successors, and assigns, shall pay to Judith Watson Young,as net backpay, $32,981.33, less any tax withholding re-quired by law, plus interest in accordance with the formulaprescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962).5The Board's Decision and Order in the original hearing issued beforeFlorida Steel Corporation, 231 NLRB 651 (1977).542